Citation Nr: 1747677	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  11-11 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  For the rating period on appeal prior to February 12, 2013, entitlement to an initial compensable disability rating for chronic left ankle strain.  

2.  Beginning February 12, 2013, entitlement to a disability rating in excess of 10 percent for chronic left ankle strain.  

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers




ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 2005 to April 2010 in the United States Air Force.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

By way of procedural background, the Veteran was granted service connection for the left ankle strain in a July 2010 rating decision and assigned a noncompensable rating.  The Veteran timely appealed.  During the appellate period, the RO issued a new rating decision assigning an increased rating of 10 percent beginning February 12, 2013, and affirming a noncompensable rating prior to February 12, 2013.  These issues are now before the Board for appellate consideration.  

Initially, the Veteran requested a Travel Board hearing in his May 2011 substantive appeal, via a VA Form 9.  However, the Veteran waived his previously requested hearing before the Board in August 2014 and December 2014 correspondences.  

Further, the issue of entitlement to a TDIU has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 , 453, 54 (2009) (holding that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation); see also Roberson v. Principi, 251 F.3d 1378   (Fed. Cir. 2001) (holding that a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised).   In light of the Court's holding in Rice, the Board considers the inferred TDIU claim as part of his pending increased rating claim and has accordingly been listed as an issue on the title page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to provide the Veteran with an additional VA examination of the left ankle and to obtain any outstanding medical evidence.  

First, the claims file contains few VA treatment records, with the most recent records dated in 2013.  All outstanding VA treatment records should be obtained and associated with the claims file.  

Next, the Veteran was last afforded a VA examination for the left ankle disability in February 2013.  Consequently, the Veteran's left ankle range-of-motion measurements have not been recorded for VA compensation purposes since February 2013, more than four years ago.  Generally, the mere passage of time is not a sufficient basis for a new examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007) (holding that the mere passage of time, without evidence of worsening, does not require a new examination); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  However, the Board also observes that the Veteran submitted February 2013 statements asserting an increase in severity of the left ankle pain after the last examination was conducted.  See February 2013 statement in support of claim and statement from Veteran's spouse.  The Veteran also indicates a worsening of his left ankle disability in a September 2013 VA examination for a separate service-connected disability.  This more recent evidence submitted by the Veteran suggests a worsening of the Veteran's disability since last examined by VA, warranting an updated examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Further, for reasons other than those expressed by the Veteran, the Board finds that the May 2010 and the February 2013 VA-sponsored examination report does not include joint testing results for pain on active and passive motion.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Therefore, the newly requested examination should provide findings consistent with Correia.  

Moreover, as noted in the Introduction, the issue of unemployability due to service connected disability has been raised by the record.  The Veteran in this case contends that his ankle pain interferes with his employment, causing him to frequently leave work early and miss days of work.  He also asserts that he has been passed over for a promotion several times because the symptoms associated with in the left ankle disability makes him unreliable and inconsistent.  The Veteran has also submitted a statement from his spouse confirming his assertions in this regard.  See February 2013 statement in support of claim and September 2013 VA examination for psychological disorder.  Accordingly, an inferred claim of entitlement to a TDIU has been raised by the record.  See Rice, 22 Vet. App. 447.  Given that the Board is remanding the issue of entitlement to an increased disability rating for a left ankle disability, the Board finds that the claim of entitlement to a TDIU must also be remanded as it is inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Tyrues v. Shinseki, 23 Vet. App. 166, 177-78 (2009) (en banc).  In addition, development on the TDIU issue must be conducted.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran appropriate notice in connection with the claim for TDIU. The Veteran should be requested to complete an Application for Increased Compensation based on Unemployability (VA Form 21-8940).

2.  Obtain all outstanding VA treatment records and associate with the claims file, specifically to include any recent treatment for the Veteran's left ankle disability. 

3.  Then, schedule the Veteran for an additional VA examination to determine the current severity of his service-connected left ankle disability.  All indicated tests and studies should be accomplished and the findings reported in detail.  The claims file must be made available to and reviewed by the examiner.

The examiner is asked to examine the Veteran, review his or her claims file, and then respond to the following:

(a)  Indicate all current symptoms associated with the Veteran's service-connected left ankle disability and address its severity.

**Discuss the Veteran's symptoms of numbness and pins and needles as reported in his February 2013 statement and whether that is a symptom of his left ankle disability or a symptom of a separate neurologic disability. 

(b)  Test and report the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the joint in question AND any paired joint.  

(c)  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, a clear explanation as to why that is so is required.  If an opinion cannot be given without resorting to mere speculation, the VA examiner should state so and further provide a reason for such conclusion. 

(d)  In reporting the range-of-motion findings, comment on the extent of any painful motion, at which measurement the pain begins, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups. 

(e)  Also comment on any functional effects of his service-connected left ankle disability upon his ordinary activities, to specifically include work or employment, since the beginning of the claim in April 2010 to the present.

The examiner should provide an explanation for any conclusions reached.  

4.  After the development requested above has been completed, the RO should readjudicate the increased rating claim for left ankle disability, along with the derivative TDIU claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

